FILED
                           NOT FOR PUBLICATION                             SEP 30 2015

                                                                       MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                       U.S. COURT OF APPEALS



                            FOR THE NINTH CIRCUIT


UNITED STATES OF AMERICA,                        No. 14-10288

              Plaintiff - Appellee,              D.C. No. 3:13-cr-00661-CRB-1

 v.
                                                 MEMORANDUM*
CARLOS MIRANDA-GODOY, AKA
Andres Sarceno, AKA Shorty,

              Defendant - Appellant.



UNITED STATES OF AMERICA,                        No. 14-10291

              Plaintiff - Appellee,              D.C. No. 3:09-cr-01112-CRB-1

 v.

CARLOS MIRANDA-GODOY, AKA
Carlos Miranda, AKA Andres Ricardo
Sarceno,

              Defendant - Appellant.


                  Appeal from the United States District Court
                      for the Northern District of California
                Charles R. Breyer, Senior District Judge, Presiding

        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
                          Submitted September 15, 2015**
                             San Francisco, California

Before: W. FLETCHER, BERZON, and BEA, Circuit Judges.

      Carlos Miranda-Godoy appeals his conviction for being a felon in

possession of a firearm, in violation of 18 U.S.C. § 922(g). He also appeals the

district court’s imposition of a 120-month sentence for the conviction and a one-

year consecutive sentence for violating the conditions of supervised release from a

prior case.

      Sufficient evidence supports the § 922(g) conviction. “[A]fter viewing the

evidence in the light most favorable to the prosecution, any rational trier of fact

could have found the essential elements of the crime beyond a reasonable doubt.”

United States v. Nevils, 598 F.3d 1158, 1163-64 (9th Cir. 2010) (quoting Jackson

v. Virginia, 443 U.S. 307, 319 (1979)).

      The district court did not commit procedural error when it sentenced

Miranda-Godoy to 120 months of imprisonment for the § 922(g) violation. The

district court did not clearly err in finding by clear and convincing evidence that

Miranda-Godoy committed attempted murder. U.S.S.G. §§ 2A2.1(a), 2K2.1(c); see

also United States v. Armstead, 552 F.3d 769, 776 (9th Cir. 2008).


        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      The district court did not err when it sentenced Miranda-Godoy to 12

months of imprisonment for violating the terms of his supervised release. Courts

“may not impose a revocation sentence solely, or even primarily, based on the

severity of the new criminal offense underlying the revocation.” United States v.

Simtob, 485 F.3d 1058, 1063 (9th Cir. 2007). The district court did not sentence

Miranda-Godoy for the supervised release violation “solely, or even primarily,

based on” the felon in possession conviction. It considered Miranda-Godoy’s

criminal history and the likelihood that he would resume gang activity in the

future, which are permissible sentencing considerations.

      AFFIRMED.